Title: To George Washington from James Milligan, 4 June 1784
From: Milligan, James
To: Washington, George



Sir
Philada June 4th 1784

I have the honor of enclosing a letter from Major Gambs of the Regiment of Bourbonnois, Addressed to your Excellency; together with duplicate of the same, and also copy of a letter from him to Daniel Roberdeau Esquire —They came to my hand a few days ago, under covers to Mr Roberdeau, in whose absence, as his Attorney, I opened them, and as such, I take the liberty of troubling your Excellency on this occasion.
As the Ship in which Mr Roberdeau embarked at London, sailed from the Downs the 1st of March, and has not since been heard of; there is too much room to doubt of his safe arrival; and as the Major seems to have some relyance on Mr Roberdeau’s good Offices in his behalf, I have conceived it proper to transmit the copy of his letter to my absent freind on the subject for your Excellencys fuller information. I have the honor of being with the greatest Respect and Sincerity—Sir Your Excellencys most Obedient and very humble Servant

Jas Milligan

